DETAILED ACTION
This Office action is in response to Application filed on February 4, 2020.
Claims 1-30 are pending.
Claims 1-9, 11-20, and 22-30 are rejected.
Claims 10 and 21 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Acknowledgment is made of applicant's claim for foreign priority No. IN201941006019, filed on February 15, 2019, under 35 U.S.C. 119(a)-(d). The certified copy has been filed on March 26, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2020 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 11-12, 16-19, 22-23, 26-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0287845 A1, included in the IDS submitted on July 1, 2020, “Kim”) in view of Tang et al. (US 2020/0374734 A1, “Tang”).
Regarding claims 1, 12, 23, and 27, Kim discloses a method for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), comprising: 
receiving system information via an anchor carrier (the UE receives information on an anchor carrier, see ¶ 194) including an indication that a cell-specific reference signal will be transmitted in a second carrier different from the anchor carrier (the information includes cell-specific reference signal [CRS] information on a data carrier [i.e., second carrier], see ¶ 194); 
monitoring, based at least in part on the indication, the second carrier for the cell-specific reference signal (the UE monitors and receives a CRS, see ¶ 43; moreover, CRS is transmitted via the data channel, see ¶ 194); and 
processing the cell-specific reference signal received on the second carrier (the UE measures the DL channel state using the CRS, see ¶¶ 43, 194).
However, Kim does not explicitly disclose during a paging occasion.
Tang discloses during a paging occasion (a UE receives information related to measurement via a paging message, see ¶ 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Tang, since the modification, as suggested in ¶¶ 4-5 of Tang, enables the UE to receive cell-specific reference signal information about the data carrier via a paging message transmitted on the anchor carrier, thereby reducing the time it takes to perform measurement and activate the secondary cell.
Furthermore, regarding claim 12, Kim discloses an apparatus for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), comprising: 
a processor (processor 21, see FIG. 14), 
memory in electronic communication with the processor (memory 22, see FIG. 14); and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform functions (software stored in memory 22 is executable by processor 21, see FIG. 14 and ¶ 229).
Furthermore, regarding claim 23, Kim discloses an apparatus for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), comprising: 
means for receiving (RF unit 23, see FIG. 14); 
means for monitoring (processor 21, see FIG. 14); and 
means for processing (processor 21, see FIG. 14).
Furthermore, regarding claim 27, Kim discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), the code comprising instructions executable by a processor (memory 22 stores software executable by processor 21, see FIG. 14 and ¶ 229).
Regarding claims 5, 16, 26, and 30, Kim discloses receiving, with the system information, a second indication of a physical cell of a cell transmitting the cell-specific reference signal (the information includes the location of the data carrier [i.e., indication of physical cell/carrier], see ¶ 194).
Regarding claims 6 and 17, Kim discloses wherein processing the cell-specific reference signal comprises: 

Regarding claims 7 and 18, Kim discloses wherein determining the quality of the second carrier comprises: 
estimating a state of the second carrier based at least in part on the cell-specific reference signal (the UE measures the DL channel state using the CRS, see ¶¶ 43, 194).
However, Kim does not explicitly disclose estimating a reference signal received power.
Tang discloses estimating a reference signal received power (measuring reference signal received power, see ¶ 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Tang, since the modification, as suggested in ¶¶ 4-5 of Tang, enables the UE to receive cell-specific reference signal information about the data carrier via a paging message transmitted on the anchor carrier, thereby reducing the time it takes to perform measurement and activate the secondary cell.
Regarding claims 8 and 19, Kim discloses wherein determining the quality of the second carrier comprises: 
estimating a state of the second carrier based at least in part on the cell-specific reference signal (the UE measures the DL channel state using the CRS, see ¶¶ 43, 194).
However, Kim does not explicitly disclose estimating a signal to noise ratio.
Tang discloses estimating a signal to noise ratio (measuring signal to interference plus noise ratio or the like, see ¶ 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Tang, since the 
Regarding claims 11 and 22, Kim discloses wherein the UE is a narrow-band Internet of Things (IoT) device (NB-IoT, see ¶ 7).

Claims 2-4, 9, 13-15, 20, 24-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tang as applied to claims 1, 6, 12, 17, 23, and 27 above, and further in view of Ahn et al. (WO 2018/174547 A1, included in the IDS submitted on July 1, 2020, machine translation cited “Ahn”).
Regarding claims 2, 13, 24, and 28, Kim discloses receiving an additional reference signal received on the second carrier (the UE also receives narrowband reference signal [NB-RS or NRS], see FIG. 13).
However, Kim does not explicitly disclose during the paging occasion.
Tang discloses during the paging occasion (the UE receives information related to measurement via a paging message, see ¶ 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Tang, since the modification, as suggested in ¶¶ 4-5 of Tang, enables the UE to receive cell-specific reference signal information about the data carrier via a paging message transmitted on the anchor carrier, thereby reducing the time it takes to perform measurement and activate the secondary cell.
However, Kim and Tang do not explicitly disclose processing an additional reference signal.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Tang as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.
Regarding claims 3, 14, 25, and 29, Kim and Tang do not explicitly disclose combining measurements made of both the cell-specific reference signal and the additional reference signal.
Ahn discloses combining measurements made of both the cell-specific reference signal and the additional reference signal (the UE receives both DL signal and narrowband reference signal [NRS] and performs measurement using both signals, see pg. 4, last ¶-pg.5, first ¶; moreover, DL signal and NRS are coherently combined to obtain the RSRP value, see pg. 5, ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Tang as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.
Regarding claims 4 and 15, Kim discloses a narrow-band reference signal (NB-RS or NRS, see ¶¶ 203-04).
However, Kim and Tang do not explicitly disclose wherein the additional reference signal is a narrow-band reference signal.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Tang as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.
Regarding claims 9 and 20, Kim and Tang do not explicitly disclose wherein determining the quality of the second carrier comprises: determining a narrow-band reference signal received power of the second carrier based at least in part on the cell-specific reference signal.
Ahn discloses wherein determining the quality of the second carrier comprises: 
determining a narrow-band reference signal received power of the second carrier based at least in part on the cell-specific reference signal (NRS can be measured relative to DL signal, see pg. 5, ¶ 3; moreover, DL signal can include CRS, see pg. 4, last 3 ¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Tang as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474